TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 24, 2014



                                     NO. 03-12-00708-CR


                                  Damian Cuellar, Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the judgment of conviction entered on September 20, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there is no reversible error

in the trial court’s judgment of conviction.    Therefore, the Court affirms the trial court’s

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.